DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-12 are allowed because the closest prior art of record fails to disclose a modulation circuit for voltage to duty-cycle conversion comprising: a control module; wherein a first input end of the comparator is connected with a first end of the first switch, a second end of the first switch is supplied with a first voltage; a second input end of the comparator is connected with a first end of the second switch, a second end of the second switch is supplied with a second voltage; an output end of the comparator serves as an output end of the modulation circuit, the output end of the comparator is configured to output a comparison result signal; a charging end of the charging capacitor is connected with the charging current source and the grounding reset module, the charging end of the charging capacitor is connected with the first input end of the comparator via the third switch, and the charging end of the charging capacitor is connected with the second input end of the comparator via the fourth switch; and the control module is configured to, when the comparison result signal flips over, control the grounding reset module to operate to make the charging capacitor be connected to ground and be reset, and switch an .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art discloses examples of circuits comprising: a comparison module comprising a comparator; a charging module; and a switch module.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA F COX whose telephone number is (571)272-1741.  The examiner can normally be reached on M-F 6:00-3:30; off alt Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CASSANDRA F COX/Primary Examiner, Art Unit 2849